 In the Matter of ISLE OF DREAMS BROADCASTING CORPORATION andMETROPOLIS PUBLISHING COMPANY 1andAMERICAN FEDERATION OFRADIO ARTISTS, MIAMI, FLORIDA, LOCALCaseNo. 0-1291.-Decided June 26, 1939Radio Broadcasting and NewspaperPublishingIndustries-Settlement:stipu-lation providing for compliancewith the Act,including recognition of union,reinstatementwith back pay in specifiedamount as to one employee,and dis-missalof complaintin so far as it alleges discrimination in violation of Section8 (3) of the Act as tothree employees-Order:entered on stipulation.Mr, John H. Dorsey,for the Board.Katzentine cGamling,byMr. A. Frank Katzentine,ofMiami,Fla., for the respondents.Gramling & Gramling, by Mr. Carrington Gramling,ofMiami,Fla., for the Union.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the AmericanFederation of Radio Artists, Miami, Florida, Local, affiliated withtheAmerican Federation of Labor, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fifteenth Region (New Orleans, Louisiana),issued its complaint dated April 26, 1939, against Isle of DreamsBroadcasting Corporation and Metropolis Publishing Company, bothofMiami, Florida, herein called the respondents, alleging that therespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (3),and (5), and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the amended com-1On May 3, 1939, the complaint was amended to substitute Miami Daily News, Inc.,as a respondent for and in the place of Metropolis Publishing Company, which, as isshown in the stipulations hereinafter set out, was consolidated into the Miami DailyNews, Inc. In the stipulation, the parties expressly agree to this substitution.13 N. L. R. B., No. 45.388 ISLE OF DREAMS BROADCASTING CORPORATION389plaint and notice of hearing thereon were duly served upon both therespondents 2 and upon the Union.On May 4, 1939, the respondent,Isle of Dreams Broadcasting Corporation, filed its answer to thecomplaint in which it admitted the allegations concerning the natureand scope of its business but denied the allegations of unfair laborpractices.Concerning the unfair labor practices, the complaint, as amended,alleged, in substance, that although a majority of the respondents'employees in an appropriate unit designated the Union as their rep-resentative for purposes of collective bargaining, the respondents re-fused to bargain collectively with the Union ; that the respondentsdischarged, or laid off for various periods, or gave limited or lessdesirable work to, or otherwise changed the character of employmentof four named employees because they joined or applied for member-ship in the Union and engaged in concerted activities with other em-ployees of the respondents for purposes of collective bargaining andother mutual aid or protection; and that the respondents, by theaforesaid activities, and by threats of loss of employment and loss offavor if the said employees maintained affiliation with the Union; byunjust condemnation of union members for alleged inefficiency, bythreats of sale or dissolution of the business unless the Union wereabandoned, by exacting from new employees promises that they wouldnot join the Union or any other labor organization, by espionage ofactivities of the Union, and by other acts, interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.Pursuant to notice, a hearing was held on May 11, 12, 13, 1939, atMiami, Florida, before J. J. Fitzpatrick, the Trial Examiner dulydesignated by the Board.The respondents, the Union, and theBoard were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.On May 15, 1939, the respondents, the Union, and counsel for theBoard entered into a stipulation in settlement of the case.Thisstipulation provides as follows :STIPULATIONOF SETTLEMENTIt is hereby stipulated by and between Isle of Dreams Broad-castingCorporation, andMiami Daily News, Inc., and theNational Labor Relations Board that :$ In the stipulation hereinafter set forth,service upon the Metropolis Publishing Com-panywas acknowledged as sufficient service upon the Miami Daily News, Inc.187930-39-vol. 13--26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.Upon charges duly filed by American Federation of RadioArtists,Miami, Florida, Local, affiliated with the AmericanFederation of Labor, the National Labor Relations Board bythe Regional Director of the Fifteenth Region, acting pursuantto authority granted in Section 10 (b) of the National LaborRelationsAct (49 Stat. 449) and its Rules and Regulations,Series 1, Article IV, Section 1, issued its complaint and Noticeof Hearing on the 26th day of April, 1939 against the Isle ofDreams Broadcasting Corporation and Metropolis PublishingCompany, Respondents herein.II.The Metropolis Publishing Company has been consolidatedinto a corporation whose correct corporate name is Miami DailyNews, Inc.Service of the complaint and notice of hearing ontheMetropolis Publishing Company constituted service uponthe Miami Daily News, Inc., and it is hereby agreed that wher-ever in the pleadings or record of this case the name MetropolisPublishing Company appears the name Miami Daily News, Inc.,shall be substituted.III.The business of respondents is adequately and correctlydescribed in the pleadings and the transcript.Respondents admitthey are subject to the jurisdiction of the National Labor Rela-tions Act.IV. The American Federation of Radio Artists, Miami,Florida, Local, affiliated with the American Federation of Laboris a labor organization within the meaning of Section 2, sub-section 5, of the National Labor Relations Act.V. All the employees of the Isle of Dreams BroadcastingCorporation, whose principal work as employees of said corpora-tion is performing before the microphone of radio station WIOD(which is operated by said corporation) exclusive of supervisoryemployees, constitute an appropriate unit for the purpose ofcollective bargaining within the meaning of Section 9 (b) of theAct, in order to insure to the said employees the full benefit oftheir rights to self-organization and to collective bargaining andotherwise to effectuate the policies of the National Labor Rela-tions Act.VI. Since on or about October 23, 1938, a majority of the em-ployees in the above-described bargaining unit had and havedesignated the American Federation of Radio Artists, Miami,Florida, Local, as their representative for the purposes of col-lective bargaining with respondents.VII. Since on or about October 23, 1938, American Federationof Radio Artists, Miami, Florida, Local, has been and is therepresentative for the purposes of collective bargaining of a ISLE OF DREAMS BROADCASTING CORPORATION.391majority of the employees in the unit described in paragraph 5,above, and was and is, by virtue of Section 9 (b) of the Act,the exclusive representative of all employees in the said bargain-ing unit for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment and other termsand conditions of employment.VIII. Respondents admit that Earle Barr Hanson, who wasemployed as musical director for Station WIOD for a periodof approximately ten (10) or eleven (11) years, was dischargedon or about December 28, 1938; that said Earle Barr Hansonbecame a member of the American Federation of Radio Artists,Miami, Florida, Local, on October 23, 1938; that said Earle BarrHanson was president of the American Federation of RadioArtists,Miami, Florida, Local.IX. Upon this Stipulation if approved by the National LaborRelations Board, and the record in the case, an Order mayforthwith be entered by said Board, providing as follows :ORDERThe Isle of Dreams Broadcasting Corporation and MiamiDaily News, Inc., respondents herein, and their officers, agents,successors and assigns shall:1.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer Earle Barr Hanson immediate and full reinstate-ment to his former position, without prejudice to his seniorityand other rights and privileges;(b)Pay immediately to Earle Barr Hanson the sum of FiveHundred ($500.00) Dollars for any loss of pay he may havesuffered by reason of his discharge;(c)Upon request, bargain collectively with the AmericanFederation of Radio Artists, Miami, Florida, Local, as the ex-clusive representative of all the employees of respondent, Isleof Dreams Broadcasing Corporation, exclusive of supervisoryemployees, whose principal work as employees of said corpora-tion is performing before the microphone of radio station WIOD,in respect to rates of pay, wages, hours of employment and otherconditions of employment;(d) Immediately post notices in conspicuous places through-out the studio of radio station WIOD and maintain such noticesfor a period of sixty (60) consecutive days stating:(1)That respondents will bargain collectively with the Amer-icanFederation of Radio Artists, Miami, Florida, Local, asaforesaid; arid 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)That respondents will in no manner interfere with, re-strain or coerce their employees in the exercise of their right toself-organization, to form, join or assist labor organizations tobargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes ofcollective bargaining, or other mutual aid and protection, asguaranteed in Section 7 of the National Labor Relations Act;(e)Notify the Regional Director of the National Labor Re-lations Board, Fifteenth Region, in writing within ten (10) daysfrom the date of this order of the steps the respondent has takento comply therewith;(f)The complaint, in so far as it alleges that Aurora Gran,Robert Leers and Maze Marshall, were discriminated againstin violation of Section 8 (3) of the Act, is dismissed.X. It is further stipulated and agreed that any Circuit Courtof Appeals of the United States may, upon application by theNational Labor Relations Board, enter its decree enforcing theorder of the Board in the form set out above.Respondentswaive their rights to contest the entry of any such decree andtheir right to receive notice of the filing of an application forthe entry of such decree in the form above set forth.On May 29, 1939, the Board issued its order approving the abovestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision andorder by the Board.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSIsle of Dreams Broadcasting Corporation, a Florida corporationhaving its principal office and place of business in Miami, Florida,is engaged in the business of operating a radio broadcasting stationknown by the call letters WIOD, under the regulations and author-ity of the Federal Communications Commission.The respondentbroadcasting corporation is an affiliate of the National BroadcastingCompany, through whose facilities radio station WIOD regularlytransmits to its listeners commercial advertising and entertainmentprograms in substantial numbers emanating from foreign countriesand States of the United States other than the State of Florida.The respondent 'broadcasting corporation, at various intervals, re-leases through radio station WIOD programs which are transmittedthroughout the United States over the network .of the NationalBroadcasting Company. ISLE OF DREAMS BROADCASTING CORPORATION393The officers of the respondent broadcasting corporation are : presi-dent, D. J. Mahoney; vice president, James M. Cox, Jr.; secretary-treasurer, R. A. Reeder.The officers of the respondent PublishingCompany are : president, James M. Cox; vice president, D. J.Mahoney; secretary-treasurer, R. A. Reeder.Harold Leyshon isgeneral manager of radio station WIOD and is also managing editorof the Miami Daily News. All of the stock of the Isle of DreamsBroadcasting Corporation is owned by the Miami Daily News, Inc.The Metropolis Publishing Company has been consolidated into aFlorida corporation whose correct corporate name is Miami DailyNews, Inc.The Miami Daily News, Inc. has its office and principalplace of business in Miami, Florida, and is engaged in the businessof publishing a daily and Sunday newspaper called the Miami DailyNews.The Miami Daily News receives regularly and daily fromoutside the State of Florida, news stories and advertising matter insubstantial volume through the media of national and internationalnews and advertising services and agencies.The Miami Daily Newsregularly transmits news stories and advertising matter through themedium of its paper beyond the borders of the State of Florida.The operations of the respondent broadcasting corporationthrough radio station WIOD, and the operations of the respondentpublishing company through the Miami Daily News are at timesindistinguishable, in that the services of employees and facilities ofboth respondents are used by each.We find that the above-described operations constitute a continu-ous flow of traffic, communication, and commerce among the severalStates.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the, case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Isle of Dreams Broadcasting Corporation andMiami Daily News, Inc., Miami, Florida, and their officers, agents,successors and assigns shall:1.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Earle Barr Hanson immediate and full reinstatement tohis former position, without prejudice to his seniority and otherrights and privileges;(b)Pay immediately to Earle Barr Hanson the sum of FiveHundred ($500.00) Dollars for any loss of pay he may have sufferedby reason of his discharge;(c)Upon request, bargain collectively with the American Federa-tion of Radio Artists, Miami, Florida, Local, as the exclusive repre- 394DECISIONS OF NATIONALLABOR RELATIONS BOARDsentative of all the employees of respondent, Isle of Dreams Broad-castingCorporation, exclusive of supervisory employees, whoseprincipal work as employees of said corporation is performing beforethe microphone of radio station WIOD, in respect to rates of pay,wages, hours of employment and other conditions of employment;(d) Immediately post notices in conspicuous places throughout thestudio of radio station WIOD and maintain such notices for a periodof sixty (60) consecutive days stating:(1)That respondents will bargain collectively with the AmericanFederation of Radio Artists, Miami, Florida, Local, as aforesaid;and(2)That respondents will in no manner interfere with, restrainor coerce their employees in the exercise of their right to self-organi-zation, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing and to engage inconcerted activities for the purposes of collective bargaining, or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(e)Notify the Regional Director of the National Labor RelationsBoard, Fifteenth Region, in writing within ten (10) days from thedate of this Order of the steps the respondent has taken to complytherewith;The complaint, in so far as it alleges that Aurora Gran, RobertLeers, and Maze Marshall, were discriminated against in violation ofSection 8 (3) of the Act, is dismissed.